NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 GURVIR SINGH SAMRA,                               No.   14-72854

                   Petitioner,                     Agency No. A098-515-911

   v.
                                                   MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Gurvir Singh Samra, a native and citizen of India, petitions pro se for review

of the decision of the Board of Immigration Appeals (“BIA”) affirming an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      The agency found Samra established past persecution, but his presumption

of a well-founded fear of future persecution was rebutted with evidence that Samra

could safely and reasonably relocate within India to avoid harm. Substantial

evidence supports this finding. See 8 C.F.R. § 1208.13(b)(3); Gonzalez-Hernandez

v. Ashcroft, 336 F.3d 995, 999 (9th Cir. 2003) (internal relocation finding

supported even in the face of somewhat contradictory or ambiguous background

information). We reject Samra’s contentions that the agency’s analysis was

insufficient. Thus, his asylum claim fails.

      In this case, because Samra failed to establish eligibility for asylum, he

failed to satisfy the standard for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of Samra’s CAT

claim because Samra did not demonstrate it is more likely than not he would be

tortured in India by or with the consent or acquiescence of the government. See

Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72854